Citation Nr: 0009538	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  92-00 313	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss of the right ear.  

2.  Entitlement to service connection for pleurisy.  

3.  Entitlement to service connection for a stomach disorder.  

4.  Entitlement to an increased disability rating for an 
anxiety disorder, currently evaluated as 30 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1951 to 
November 1952.  

This appeal arises in part from a February 1991 rating action 
of the Chicago, Illinois, regional office (RO).  In January 
1993, the Board of Veterans' Appeals (Board) remanded claims 
for increased ratings for tuberculosis and an anxiety 
disorder, and claims of service connection for left ear 
hearing loss and a stomach disorder.  Following a December 
1993 hearing at the RO, the hearing officer, in a February 
1994 decision, granted a 10 percent evaluation for the 
veteran's anxiety disorder.  Thereafter, in January 1996, the 
Board denied the claim for an increased rating for 
tuberculosis and the claim of service connection for left ear 
hearing loss.  The claim of service connection for a stomach 
disorder and the claim for an increased rating for anxiety 
were again remanded.  By an August 1998 rating action, the 
Phoenix, Arizona RO granted a 30 percent evaluation for the 
anxiety disorder.  

Claims of entitlement to service connection for pleurisy and 
right ear hearing loss were denied by a December 1997 rating 
decision by the Phoenix, Arizona RO.  The veteran perfected 
an appeal of those denials.

(Consideration of the increased rating claim is deferred 
pending completion of the development sought in the remand 
that follows the decision below.)


FINDINGS OF FACT

1.  The veteran perfected appeals of denials of service 
connection for a stomach disorder, right ear hearing loss, 
and pleurisy.  

2.  In February 2000, the veteran submitted a written 
withdrawal of his appeal of the denials of the service 
connection claims.  


CONCLUSION OF LAW

The Board does not have jurisdiction to consider a claim of 
service connection for a stomach disorder or pleurisy, or the 
claim to reopen entitlement to service connection for right 
ear hearing loss.  38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellant may withdraw his appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. 
§ 20.204.  When an appellant does so, the withdrawal 
effectively creates a situation in which an allegation of 
error of fact or law no longer exists.  Consequently, in such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is therefore appropriate.  
38 U.S.C.A. § 7105(d).  

In the present case, the RO, by an April 1991 rating action, 
denied service connection for a stomach disorder.  In the 
following month, the RO notified the veteran of this denial.  
At a personal hearing conducted before a hearing officer at 
the RO in August 1991, the veteran presented testimony on 
this service connection issue.  A notation written on the 
transcript of this personal hearing indicates that the RO 
considered the veteran's testimony to be a notice of 
disagreement with the denial of service connection for a 
stomach disorder.  A supplemental statement of the case which 
was furnished to the veteran in September 1991 addressed the 
issue of entitlement to service connection for a stomach 
disorder.  In the following month, the veteran submitted a 
substantive appeal.  

Additionally, by a December 1997 rating action, the RO denied 
a claim of entitlement to service connection for pleurisy, as 
well as a claim to reopen entitlement to service connection 
for right ear hearing loss.  In the same month, the RO 
notified the veteran of these denials.  In February 1998, the 
RO received the veteran's notice of disagreement with the 
denials.  Two months later in April 1998, the RO furnished 
the veteran with a statement of the case regarding these 
claims.  In June 1998, the RO received the veteran's 
substantive appeal.  

In a statement received at a February 2000 hearing conducted 
at the RO before the undersigned member of the Board, the 
veteran specifically stated that he wished to withdraw his 
appeal of each of his service connection claims.  38 C.F.R. 
§ 20.204.  Given the clear message of the veteran's February 
2000 statement, the Board concludes that further action with 
regard to his appeal of these three claims is not 
appropriate.  38 U.S.C.A. § 7105(d).


ORDER

The appeal of the denial of service connection for a stomach 
disorder and of the denial of service connection for pleurisy 
is dismissed.  

The appeal of the denial of a claim to reopen service 
connection for right ear hearing loss is dismissed.  


REMAND

In May 1998, the veteran underwent a VA mental disorders 
examination.  After reviewing the claims folder and 
interviewing the veteran, the examiner diagnosed a 
generalized anxiety disorder.  Based on the mental status 
evaluation findings, a Global Assessment of Functioning (GAF) 
score of 65 was provided.  It was explained that this number 
represented the examiner's opinion that the veteran's 
symptomatology was "mild."  It was further explained that 
the term "mild" meant that the veteran's difficulty in 
social and occupational functioning would be more than slight 
but less than moderate.  

In the following month, the veteran was interviewed by a 
social worker and a lower GAF score was provided.  The social 
worker noted that the veteran had an Axis I diagnosis of a 
generalized anxiety disorder and that the appropriate GAF 
score was 40, 50 over the previous year.  

At the February 2000 hearing, the veteran testified that, 
within the six months prior to the hearing, he had 
experienced a definite worsening of his anxiety 
symptomatology.  2000 hearing transcript (2000 T.) at 6, 10.  
In particular, the veteran testified that he became very 
irritated (for example, when his children or grandchildren 
visited), experienced fatigue and restlessness, had suicidal 
ideation, experienced panic attacks approximately two to 
three times per week, had increasing problems with memory, 
and experienced a deterioration in the relationship with his 
wife.  

Given the disparity in GAF scoring in May and June 1998, and 
because of the veteran's testimony in February 2000 that he 
had recently experienced a worsening of his symptoms, the 
Board finds that additional evidentiary development is 
required in order to ascertain the current level of 
disability experienced by the veteran.  This is particularly 
so given that the symptoms the veteran described at the 
recent hearing stand in marked contrast to those difficulties 
noted on the most recent VA examination in 1998.  
Consequently, another mental status evaluation is required.  
Also on remand, the RO should attempt to obtain any 
additional records of recent psychiatric treatment that the 
veteran may have received.  See 2000 T. at 7 (the veteran 
testified that he believed that his last appointment at the 
VA Medical Center in Phoenix was just a month or so before 
the February 2000 hearing).  

In view of the foregoing, this issue is REMANDED to the RO 
for the following development:  

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  Specifically, he should be asked 
about records of any treatment for his 
service-connected anxiety disorder in 
recent years.  The RO should assist the 
veteran in accordance with 38 C.F.R. 
§ 3.159 (1999).  

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the extent of his anxiety 
disorder.  The claims folder and a copy 
of this remand should be made available 
to the examiner for review before the 
examination.  All necessary tests and 
studies should be completed.  The 
examiner should be asked to identify the 
severity of the veteran's anxiety 
disorder by identifying all disabling 
manifestations and by providing an 
opinion as to the overall effect on 
social and occupational adaptability.  A 
Global Assessment of Functioning (GAF) 
score should be provided along with an 
explanation of the score's meaning in the 
context of applicable rating criteria.  
Findings necessary to apply both old and 
new rating criteria should be made.  
38 C.F.R. § 4.132 (1996); 38 C.F.R. 
§ 4.130 (1999).  

3.  After the development requested above 
has been completed, the RO should 
re-adjudicate claim for an increased 
rating.  In adjudicating this rating 
claim, the RO must consider all the 
evidence of record and all potentially 
applicable rating criteria, including 
both old and new rating criteria for 
evaluating psychiatric diseases.  
38 C.F.R. § 4.132 (1996); 38 C.F.R. 
§ 4.130 (1999).  If the benefit sought 
remains denied, a supplemental statement 
of the case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Booth v. Brown, 8 Vet.App. 109 (1995); Quarles 
v. Derwinski, 3 Vet.App. 129, 141 (1992); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this remand is 
to comply with governing adjudicative procedures and to 
obtain clarifying evidence.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this remanded issue.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



